The defendant was convicted in the county court of illegally possessing prohibited liquors, and appealed from that judgment to the circuit court. Thereafter defendant dismissed his appeal; a writ of procedendo was thereupon issued to the county court judge, who proceeded to carry into effect its former judgment. Dissatisfied with the manner in which the county court undertook to do this, defendant addressed a petition to the circuit judge, praying a writ of *Page 417 
habeas corpus. The circuit judge, after hearing, denied the writ, and this appeal follows.
Whether appellant pursued the proper course to revise the judgment or sentence of the county court following the dismissal of his appeal, and whether or not the county court was in error in the particular asserted, are questions we will not and do not decide, since the appeal must be dismissed upon authority of Ex parte State ex rel. Shirley, 20 Ala. App. 473,103 So. 68, where it is held that no appeal lies from an order on habeas corpus by the circuit judge.
Appeal dismissed.